Case 7:18-cv-02758-VB-PED Document 170
                                   169 Filed 03/23/21
                                             03/19/21 Page 1 of 1
                              APPLICATION GRANTED.

                              Because Docs. ##164 &167 are refiled as Doc. #168 in
                              accordance with the SDNY Electronic Case Filing Rules &
                              Instructions and because Docs. ##164 &167 contain
                              information that should be (but was not) redacted pursuant
                              to Fed. R. Civ. P. 5.2(a), the Clerk shall strike from the
                              ECF docket Docs. ##164 &167.

                              The Clerk shall also terminate the letter-motion. (Doc.
                              #169).

                              SO ORDERED:



                              ___________________________________
                              Vincent L. Briccetti, U.S.D.J.
                              March 23, 2021
